DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s 11/14/2022 amendment has been entered.  Claims 1-20 remain pending.
The objections to the specification (paras. 0033 and 0047) are withdrawn in view of the Applicant’s amendments to the specification.
Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. 101, Applicant argues on page 11:
In regards to the 101 rejection of claims 1-20, Applicants have amended claims 1, 8, and 15 to indicate that an order placed by a customer is being received. Therefore, claims 1-20 describe a useful process and not an abstract idea. Applicants respectfully request withdrawal of the 101 rejection of claims 1-20. 

	The examiner respectfully disagrees.  As explained in more detail in the revised rejection under 35 U.S.C. 101 that was necessitated by Applicant’s claim amendments, receiving an order from a customer is a mental process and abstract idea.
With respect to the rejections under 35 U.S.C. 102 and 103, Applicant argues on page 11:
In regards to the 102/103 rejection of claims 1-20, Applicants respectfully submit that the cited references fail to teach, suggest, or disclose "determining, using a machine learning model, one or more suggested items based at least in part on the one or more items; providing the one or more suggested items to the device; receiving, from the device, additional speech identifying at least one selection from the one or more suggested items; [and] adding the at least one selection to the order," as recited in amended claims 1, 8, and 15. Therefore, claims 1, 8, and 15 are allowable.

	The examiner respectfully disagrees.  As explained in more detail in the revised rejection under 35 U.S.C. 103 that was necessitated by Applicant’s claim amendments, these recited limitations are obvious over SEO in view of SALEHIAN.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-8, 11-13, 15, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 12-13, 15, and 18-20 of U.S. Patent No. 11,348,160 in view of Seo et al., US 20200034848 A1, hereinafter SEO

A comparison of the claims of the present application with respective claims of U.S. Patent No. 11,348,160 yields the following: 
Instant Application
U.S. Patent 11,348,160
Claim 1: A server comprising: 

one or more processors; and

one or more non-transitory computer readable storage media to store instructions executable by the one or more processors to perform operations comprising: receiving, by an automated voice ordering system executing on the server, speech comprising order data from a device associated with a customer; 

performing natural language processing of the speech to identify one or more items in a menu; 


adding the one or more items to an order; 

determining, using a machine learning model, one or more suggested items based at least in part on the one or more items; 



















providing the one or more suggested items to the device; 

receiving, from the device, additional speech identifying at least one selection from the one or more suggested items; 

adding the at least one selection to the order; 


determining that the order is complete; and 


initiating fulfillment of the order.
Claim 1: A server comprising:

one or more processors; and 

one or more non-transitory computer readable storage media to store instructions executable by the one or more processors to perform operations comprising: receiving, by an automated voice ordering system executing on the server, speech comprising order data from a device associated with a customer; 

performing natural language processing of the speech to identify one or more product items from a menu of menu items; 

adding the one or more product items to an order; 

determining, using a machine learning model, one or more suggested product items based on: 

a complementarity coefficient of the one or more suggested product items to the one or more product items, the complementarity coefficient comprising one of a symmetrical complementary coefficient, a kappa coefficient, a mean-square error, or a coefficient based on analysis by a sequential forward selection (SFS) algorithm; 

a similarity coefficient of the one or more suggested product items to the one or more product items, the similarity coefficient comprising one of a Jaccard index, a simple matching coefficient, a Hamming distance, a Sorensen-Dice coefficient, a Tversky index, or a Tanimoto distance; 

or any combination thereof; 

providing the one or more suggested product items to the device; 

receiving, from the device, additional speech identifying at least one product selection from the one or more suggested product items; 

adding the at least one product selection to the order; 

receiving, from the device, payment data to pay for the order; and 

initiating fulfillment of the order.
Claim 5: The server of claim 1, wherein the natural language processing includes a voice parsing component.
Claim 5: The server of claim 1, wherein the natural language processing includes a voice parsing component.
Claim 6: The server of claim 1, further comprising determining a customer identifier associated with the customer using a classifier.
Claim 6: The server of claim 1, further comprising determining a customer identifier associated with the customer using a classifier.
Claim 7: The server of claim 1, wherein providing the one or more suggested items to the device comprises generating, using a text-to-speech generator, dialog that includes the one or more suggested items.


Claim 7: The server of claim 1, wherein providing the one or more suggested product items to the device comprises generating, using a text-to-speech generator, dialogue that includes the one or more suggested product items.

Claim 8 recites a method that corresponds to the server of claim 1.
Claim 8 recites a method that corresponds to the server of claim 1.
Claim 11:  The method of claim 8, further comprising: mapping the customer to a persona model having similar food preferences.
Claim 11: The method of claim 8, further comprising: mapping the customer to a persona model having similar food preferences.
Claim 12 recites a method that corresponds to the server of claim 5.
Claim 12 recites a method that corresponds to the server of claim 5.
Claim 13 recites a method that corresponds to the server of claim 6.
Claim 13 recites a method that corresponds to the server of claim 6.
Claim 15 recites a non-transitory computer readable storage media that corresponds to the server of claim 1.
Claim 15 recites a non-transitory computer readable storage media that corresponds to the server of claim 1.
Claim 18: The non-transitory computer readable storage media of claim 15, further comprising: mapping the customer to a persona model having similar food preferences.
Claim 18: The non-transitory computer readable storage media of claim 15, further comprising: mapping the customer to a persona model having similar food preferences.
Claim 19 recites a non-transitory computer readable storage media that corresponds to the server of claim 5.
Claim 19 recites a non-transitory computer readable storage media that corresponds to the server of claim 5.
Claim 20 The non-transitory computer readable storage media of claim 15, further comprising 

determining, a customer identifier associated with the customer.
Claim 20: The non-transitory computer readable storage media of claim 15, further comprising 

determining, using a machine learning classifier, a customer identifier associated with the customer.


	As shown above, each limitation of claim 1 of the present application is found in claim 1 of U.S. Patent No. 11,348,160, with the exception of the “determining that the order is complete” limitation.  However, in a related field of endeavor, SEO pertains to a drive-thru based order processing method and apparatus.  The combination of U.S. Patent No. 11,348,160 makes obvious:
determining that the order is complete (SEO discloses at Fig. 7, “complete order” request from customer is determined using voice recognition; SEO, para. 0274; the combination of claim 1 in U.S. Patent No. 11,348,160 with SEO now has a customer confirm that their order is complete, which could occur, for example, prior to “receiving, from the device, payment data to pay for the order.” )
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify claim 1 of U.S. Patent No. 11,348,160 to have a customer confirm that their order is complete, which could occur, for example, prior to “receiving, from the device, payment data to pay for the order.”  As disclosed in SEO, one of ordinary skill would be motivated to combine the teachings of SEO with claim 1 of U.S. Patent No. 11,348,160 to have confirmation of a completed order prior to sending a product procurement request to the kitchen for cooking.  (paras. 0269-0270).

	Independent claims 8 and 15 correspond to independent claims 8 and 15 of U.S. Patent No. 11,348,160, respectively, and are considered obvious for similar reasons to those for claim 1.
	Dependent claims 5-7, 11-13, and 18-20 contain subject matter substantially similar to claims 5-7, 11-13, and 18-20 of U.S. Patent No. 11,348,160, respectively, and are considered obvious for similar reasons to those for claim 1 and the respective corresponding claim.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a server implementing instructions executed by a processor for receiving and processing a customer’s order.  Under the broadest reasonable interpretation, and except for generic computing components and the claimed “machine learning model” and “automated voice ordering system”, the limitations cover performance in the human mind with the assistance of physical aids (e.g., pen and paper).  For example:
receiving speech comprising order data from a customer; (e.g., a fast food worker taking orders with a pen and paper)
performing natural language processing of the speech to identify one or more items in a menu; (e.g., the fast food worker identifying ordered items from the customer’s speech)
adding the one or more items to an order; (e.g., the fast food worker writing down the customer’s order on a ticket)
determining one or more suggested items based at least in part on the one or more items (e.g., recommend a complementary item, “do you want fries with that” or “would you like anything to drink?”) 
providing the one or more suggested items; (e.g., verbally recommend a complementary item, “do you want fries with that” or “would you like anything to drink?”)
receiving additional speech identifying at least one selection from the one or more suggested items; (e.g., customer verbalizes, “yes, I would like fries with that”)
adding the at least one selection to the order; (e.g., fast food worker adds “fries” to the ticket”)
determining that the order is complete; and  (e.g., fast food worker asks the customer, “will that complete your order?” and the customer verbally confirms order completion)
initiating fulfillment of the order. (e.g., fast food worker sends the completed order ticket to the kitchen for cooking)

The judicial exception is not integrated into a practical application. While the claim recites generic computer components including a “server”, “device”, “processors”, “computer readable storage media” and “instructions”, such components are insufficient to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Further, the claimed “machine learning model” and “automated voice ordering system” are only recited at a high level of generality and the claim does not recite a computer-specific algorithm for training or using each limitation.  Therefore, the “machine learning model” and “automated voice ordering system” are merely simple computer automations of the process for taking an order and suggesting order items. Moreover, the claimed “automated voice ordering system” that receives speech comprising order data is merely insignificant extra-solution data gathering activity.  MPEP 2106.05(g). Accordingly, these elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. With respect to the claimed “machine learning model,” use of a machine learning model for making recommendations/suggestions, is well-known, routine, and conventional activity, as evidenced by at least:
US 11422996 B1 (Muhlstein – filed 04/26/2019) at col. 2, lines 49-54: conventional recommender system approaches include machine learning models.
US 20220253472 A1 (Oberoi et al. – filed 02/08/2021) at para. 0059: “As is understood by those of skill in the art, a given system component may utilize any number of available machine learning models to generate recommendations including, but not limited to, neural-net based models and rules-based models.”
US 11307881 B1 (Bhutani et al. – filed 11/11/2020) at col. 3, lines 27-49: describing “conventional machine-learning based suggestion systems”.

With respect to the claimed “automated voice ordering system”, use of such a system, also known as an interactive voice response (“IVR”) system, is well-known, routine, and conventional activity, as evidenced by at least:
US 20080281722 A1 (Balasubramanian et al. – filed 05/12/2008) at para. 0028: conventional IVR assisted transactions for allowing a customer to complete a purchase.
US 20060104307 A1 (Jones et al. – filed 10/20/2005) at paras. 0002-0003: well-known uses of IVR systems” include automated ticket ordering.
US 6389398 B1 (Lustgarten et al. – filed 06/23/1999) at col. 1, lines 13-17: conventional IVR systems which callers use to access information and execute commercial transactions such as buying goods.

The remaining limitations in claim 1 are not sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of using generic computer automation and components amounts to no more than mere instructions to apply the exception using generic computer automation and components. Mere instructions to apply an exception using generic computer automation and components cannot provide an inventive concept. Claim 1 is not patent eligible. 

Claims 2 and 3 depend from claim 1, do not remedy the deficiencies identified above with respect to claim 1, and therefore are rejected under the same grounds as claim 1 above.  In general, claims 2 and 3 relate to a claimed “similarity graph of a plurality of menu items in the menu” and under the broadest reasonable interpretation, such a “similarity graph” can be drawn on a piece of paper and utilized by a fast food worker to determine suggested food items. While claims 2 and 3 recite that a “machine learning model” determines one or more suggested items based on the “similarity graph”, as explained above with respect to claim 1, such a “machine learning model” is merely a computer automation of a mental process that is insufficient to render the claims patent-eligible. Therefore, none of the additional limitations recited in these claims amount to anything more than the same or a similar abstract idea as recited in claim 1.
Claim 4 depends from claim 1, does not remedy the deficiencies identified above with respect to claim 1, and therefore is rejected under the same grounds as claim 1 above.  Claim 4 further recites analyzing a dialog flow to determine an insertion point to provide the one or more suggested items, which under its broadest reasonable interpretation is merely a mental process (e.g., a fast food worker determining an appropriate point in the conversation to ask, “do you want fries with that”? or “how about a drink?”). None of the additional limitations recited in claim 4 amounts to anything more than the same or a similar abstract idea as recited in claim 1.
	Claim 5 depends from claim 1, does not remedy the deficiencies identified above with respect to claim 1, and therefore is rejected under the same grounds as claim 1 above.  Claim 5 merely recites that the “natural language processing includes a voice parsing component”, which under the broadest reasonable interpretation is merely a mental process where, for example, a fast food worker parses a customer’s verbal order and writes down the ordered menu items on a ticket. None of the additional limitations recited in claim 5 amounts to anything more than the same or a similar abstract idea as recited in claim 1.
	Claim 6 depends from claim 1, does not remedy the deficiencies identified above with respect to claim 1, and therefore is rejected under the same grounds as claim 1 above.  Claim 6 merely recites that a customer identifier associated with the customer is determined using a classifier, which under its broadest reasonable interpretation can be performed mentally by a fast food worker stereotyping the customer (e.g., determining gender, age, and other physical characteristics using a mental classification process). None of the additional limitations recited in claim 6 amounts to anything more than the same or a similar abstract idea as recited in claim 1.
	However, with respect to claim 6, the examiner notes that in the 10/20/2022 office action, the examiner explained that the combination of a machine learning model that further employs a classifier cannot practically be performed in the human mind and claims the machine learning model as more than a mere high-level computer automation and would be considered subject matter eligible.  Applicant’s amendments have removed the claimed “machine learning model” from claim 6, necessitating this rejection under 35 U.S.C. 101.
Claim 7 depends from claim 1, does not remedy the deficiencies identified above with respect to claim 1, and therefore is rejected under the same grounds as claim 1 above.  Claim 7 merely recites that a text-to-speech generator is used to generate dialog that includes the one or more suggested items, which under its broadest reasonable interpretation can be a fast food worker reading off a script of suggested menu items. The examiner further notes that a “text-to-speech generator” is only recited at a high level of generality and the claim does not recite a computer-specific algorithm for performing text-to-speech conversion.  Therefore, the “text-to-speech generator” is merely a computer automation of the process for communicating a suggested item to a customer.  MPEP 2106.05(g). None of the additional limitations recited in claim 7 amounts to anything more than the same or a similar abstract idea as recited in claim 1.
With respect to the claimed “text-to-speech generator”, use of such a system for converting text to speech, is well-known, routine, and conventional activity, as evidenced by at least:
US 20160270025 A1 (Osann – filed 04/24/2016) at para. 0093: “conventional … Text-to-Speech function on a cell phone”
US 20160149720 A1 (Hatae et al., filed 04/06/2015) at para. 0097: text-to-speech process is “a well-known technique” for generating notifications and alerts.
US 20160133090 A1 (Acres – filed 05/12/2016) at para. 0085: “conventional text-to-speech” software for outputting numerals

Claim 8 recites a method that corresponds to the steps carried out by instructions executed on one or more processors by the server of claim 1 and is therefore rejected under the same grounds as claim 1 above.
Claim 9 recites a method that depends from claim 8 and corresponds to the steps carried out by instructions executed on one or more processors by the server of claim 2 and is therefore rejected under the same grounds as claims 2 and 8 above.
Claim 10 recites a method that depends from claim 9 and corresponds to the steps carried out by instructions executed on one or more processors by the server of claim 3 and is therefore rejected under the same grounds as claims 3 and 9 above.
Claim 11 depends from claim 8, does not remedy the deficiencies identified above with respect to claim 8, and therefore is rejected under the same grounds as claim 8 above.  Claim 11 further comprises mapping the customer to a personal model having similar food preferences, which under its broadest reasonable interpretation is merely a mental process (e.g., a fast food worker remembers a customer with a same or similar order, mentally associates the two customers). None of the additional limitations recited in claim 11 amounts to anything more than the same or a similar abstract idea as recited in claim 8.
Claim 12 recites a method that depends from claim 8 and corresponds to the steps carried out by instructions executed on one or more processors by the server of claim 5 and is therefore rejected under the same grounds as claims 5 and 8 above.
Claim 13 recites a method that depends from claim 8 and corresponds to the steps carried out by instructions executed on one or more processors by the server of claim 6 and is therefore rejected under the same grounds as claims 6 and 8 above.
Claim 14 recites a method that depends from claim 8 and corresponds to the steps carried out by instructions executed on one or more processors by the server of claim 4 and is therefore rejected under the same grounds as claims 4 and 8 above.
Claim 15 recites a non-transitory computer readable storage media storing instructions that correspond to the instructions executed on one or more processors by the server of claim 1 and is therefore rejected under the same grounds as claim 1 above.
Claim 16 recites a non-transitory computer readable storage media storing instructions that depends from claim 15 and corresponds to the instructions executed on one or more processors by the server of claim 2 and is therefore rejected under the same grounds as claims 2 and 15 above.
Claim 17 recites a non-transitory computer readable storage media storing instructions that depends from claim 16 and corresponds to the instructions executed on one or more processors by the server of claim 3 and is therefore rejected under the same grounds as claims 3 and 16 above.
Claim 18 recites a non-transitory computer readable storage media storing instructions that depends from claim 15 and corresponds to the method of claim 11 and is therefore rejected under the same grounds as claims 11 and 15 above.
Claim 19 recites a non-transitory computer readable storage media storing instructions that depends from claim 15 and corresponds to the instructions executed on one or more processors by the server of claim 5 and is therefore rejected under the same grounds as claims 5 and 15 above.
Claim 20 recites a non-transitory computer readable storage media storing instructions that depends from claim 15 and corresponds to the instructions executed on one or more processors by the server of claim 6 and is therefore rejected under the same grounds as claims 6 and 15 above.  The examiner further notes that claim 20 does not claim the recited “classifier” as recited in claim 6 and that the broadest reasonable interpretation of determining a customer identifier associated with the customer could be performed by a fast food worker simply asking for the customer’s name for the order.

	

Claim Rejections - 35 USC § 103
 Claims 1-3, 5-6, 8-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al., US 20200034848 A1, hereinafter SEO in view of Salehian et al., US 20190355465 A1, hereinafter referenced as SALEHIAN.

Regarding claim 1, SEO discloses:
A server comprising: (Figs. 1-2, order processing apparatus 100, comprising an indoor unit and an outdoor unit, where outdoor unit has signage 140; paras. 0052, 0057)
one or more processors; and (Fig. 3, processor 180 and learning processor 130; para. 0141)
one or more non-transitory computer readable storage media to store instructions executable by the one or more processors to perform operations comprising: (Fig. 3, memory 170 stores software implemented by the processors; paras. 0141-0143, 0180)
receiving, by an automated voice ordering system executing on the server, (processor 180 includes sub-module for automatic speech recognition (ASR) system; paras. 0168-0169; processor 180 is configured to perform a product order processing process; para. 0269) speech comprising order data from a device associated with a customer; (customer utterance selecting a menu item or other selection; para. 0271; see also Fig. 7, where processor 180 displays conversation details between AI assistant and customer on digital signage in form of speech balloons; para. 0268)
performing natural language processing of the speech to identify one or more items in a menu; (Fig. 7, voice recognition result (e.g., “previous order” – associated with “Hamburger Set A 2P”); para. 0274; processor 180 can also determine menu items by item number, using ASR system; paras. 0168-0169, 0213, 0271; speech processing module 172 performs natural language processing and generation; para. 0213)
adding the one or more items to an order; (Fig. 8, “previous order” of “Hamburger Set A 2P” added to order; para. 0274)
determining, using a machine learning model, (terminal 100 uses an AI model for facial recognition; para. 0138; facial recognition is used to determine customer age and/or gender information; para. 0262) one or more suggested items (recommended menu is based on age and gender information via facial recognition; paras. 0275-0276) 
providing the one or more suggested items to the device; (Fig. 8, recommended menu is displayed on digital signage 140; para. 0274-0276)
receiving, from the device, (terminal 100 receives data from digital signage 140 via transceiver 110; para. 0114) additional speech identifying at least one selection from the one or more suggested items; (Fig. 8, “modify order” option to add additional order items; para. 0274; processor 180 determines order using voice recognition; para. 0271)
adding the at least one selection to the order; (Fig. 8, “modify order” option to add additional order items; para. 0274)
determining that the order is complete; and (Fig. 7, “complete order” request from customer is determined using voice recognition; para. 0274)
initiating fulfillment of the order. (processor 180 sends a product procurement request to the display board installed in the cooking part, e.g., a kitchen; paras. 0269-0270)

	However, SEO fails to explicitly teach:
based at least in part on the one or more items; 

However, in a related field of endeavor, SALEHIAN pertains to food databases and food knowledge bases.  (para. 0003). The SEO-SALEHIAN combination makes obvious:
determining, using a machine learning model, one or more suggested items based at least in part on the one or more items; (SALEHIAN discloses generating similar, alternative, and/or substitutes for selected food items; paras. 0123, 0125; a machine learning model is used to match a user’s search query for a food (e.g., “mac n cheese”) to labels on food knowledge graph 230; paras. 0108-0109; the SEO-SALEHIAN combination now utilizes the food knowledge graph 230 and machine learning model of SALEHIAN and integrates it into learning processor 130 and processor 180, to suggest food items, such as healthier alternatives to what a customer orders; SEO, paras. 0275-0276 with SALEHIAN, paras. 0108-0109, 0123-0125)

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of SALEHIAN with SEO.  As disclosed in SALEHIAN, one of ordinary skill would be motivated to utilize the teachings of SALEHIAN in order to give users the option to search for healthier alternatives to the selected food items.  (para. 0128).  As disclosed in SALEHIAN, one of ordinary skill would further be motivated to utilize the teachings of SALEHIAN to suggest or filter-out recommended food items based on food allergen information.  (para. 0129).
	The examiner further notes that SEO discloses that the processor 180 may utilize a knowledge graph.  (SEO, para. 0180).

	Regarding claim 2, the SEO-SALEHIAN combination discloses the server of claim 1, including the “determining, using the machine learning model, the one or more suggested items based at least in part on the one or more items” limitation (see claim 1).  The SEO-SALEHIAN combination further discloses:
determining, using the machine learning model, the one or more suggested items based on a similarity graph of a plurality of menu items in the menu. (SALEHIAN discloses, in Fig. 4E, a knowledge graph, i.e., a similarity graph, that includes sub-graphs relating to food items from brand names (e.g., Wendy’s® and Pizza Hut® and their respective offerings), i.e., menu items in the menu; SALEHIAN, paras. 0085-0088; the SEO-SALEHIAN combination now utilizes the food knowledge graph and machine learning model of SALEHIAN and integrates it into learning processor 130 and processor 180, to suggest food items, such as healthier alternatives to what a customer orders, such as a side salad instead of French fries at Wendy’s®; SEO, paras. 0275-0276 with SALEHIAN, paras. 0085-0088, 0108-0109, 0123-0125)

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of SALEHIAN with SEO.  As disclosed in SALEHIAN, one of ordinary skill would be motivated to utilize the teachings of SALEHIAN in order to give users the option to search for healthier alternatives to the selected food items.  (para. 0128).  As disclosed in SALEHIAN, one of ordinary skill would further be motivated to utilize the teachings of SALEHIAN to suggest or filter-out recommended food items based on food allergen information.  (para. 0129).
	The examiner further notes that SEO discloses that the processor 180 may utilize a knowledge graph.  (SEO, para. 0180).

Regarding claim 3, the SEO-SALEHIAN combination discloses the server of claim 2.  The SEO-SALEHIAN combination further discloses:
the similarity graph is based on one or more tags associated with each of a plurality of menu items in the menu, the one or more tags comprising: (SALEHIAN discloses that the food knowledge graph has descriptive labels, i.e., tags, associated with each node of the graph; paras. 0066-0067; SALEHIAN further discloses, in Fig. 4E, a knowledge graph, i.e., a similarity graph, that includes sub-graphs with nodes relating to food items from brand names (e.g., Wendy’s® and Pizza Hut® and their respective offerings), i.e., menu items in the menu; SALEHIAN, paras. 0085-0088; the SEO-SALEHIAN combination now utilizes the food knowledge graph and machine learning model of SALEHIAN and integrates it into learning processor 130 and processor 180, to suggest food items, such as healthier alternatives to what a customer orders, such as a side salad instead of French fries at Wendy’s®; SEO, paras. 0275-0276 with SALEHIAN, paras. 0066-0067, 0085-0088, 0123-0125)
a dietary type tag associated with each of the plurality of menu items; (SALEHIAN, Fig. 4D, dietary restriction sub-graph 416; para. 0080)
a nutritional type tag associated with each of the plurality of menu items; (SALEHIAN, Fig. 6B, nutritional content data 620 associated with a node in food knowledge graph 230; para. 0095)
an ingredient group tag associated with each of the plurality of menu items; (SALEHIAN, Fig. 4A, ingredient sub-graph 400; para. 0081)
a dish type tag associated with each of the plurality of menu items; (Fig. 4D, dish/recipe sub-graph 410; para. 0081)
a cooking method tag associated with each of the plurality of menu items; (SALEHIAN, Fig. 4B, “baked” desserts under recipe sub-graph 402; para. 0073)
or any combination thereof. (SALEHIAN discloses that the food knowledge graph can be searched using different combinations, such as a combination of a generic dish (e.g., “macaroni and cheese”) and a brand named version of the dish; para. 0114; the SEO-SALEHIAN combination now utilizes the food knowledge graph (including node labels and associated information) and machine learning model of SALEHIAN and integrates it into learning processor 130 and processor 180, to suggest food items, such as healthier alternatives to what a customer orders, such as a side salad instead of French fries at Wendy’s®; SEO, paras. 0275-0276 with SALEHIAN, paras. 0073, 0080-0081, 0095)

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of SALEHIAN with SEO.  As disclosed in SALEHIAN, one of ordinary skill would be motivated to utilize the teachings of SALEHIAN in order to give users the option to search for healthier alternatives to the selected food items.  (para. 0128).  As disclosed in SALEHIAN, one of ordinary skill would further be motivated to utilize the teachings of SALEHIAN to suggest or filter-out recommended food items based on food allergen information.  (para. 0129).
	The examiner further notes that SEO discloses that the processor 180 may utilize a knowledge graph.  (SEO, para. 0180).

Regarding claim 5, the SEO-SALEHIAN combination discloses the server of claim 1.  SEO further discloses:
wherein the natural language processing includes a voice parsing component. (processor 180 includes a speech to text (STT) processor for performing voice and natural language voice processing; para. 0168; the examiner notes that the broadest reasonable interpretation of “voice parsing component” includes a system that converts voice data to text as disclosed in para. 0028 of the instant specification)

Regarding claim 6, the SEO-SALEHIAN combination discloses the server of claim 1.  SEO further discloses:
determining a customer identifier associated with the customer (customer identity is determined via facial recognition and is associated with customer identifiers such as vehicle number and contact information; para. 0257, 0262) using a classifier. (processor 180 and learning processor 130 processes and classifies information; paras. 0158, 0180; AI model is used with facial recognition of the customer to detect customer information; para. 0138)

	Claim 8 recites a method that corresponds to the steps carried out by instructions executed on one or more processors by the server of claim 1 and is therefore rejected under the same grounds as claim 1 above.
	Claim 9 recites a method that depends from claim 8 and corresponds to the steps carried out by instructions executed on one or more processors by the server of claim 2 and is therefore rejected under the same grounds as claims 2 and 8 above.
	Claim 10 recites a method that depends from claim 8 and corresponds to the steps carried out by instructions executed on one or more processors by the server of claim 3 and is therefore rejected under the same grounds as claims 3 and 8 above.

Regarding claim 11, the SEO-SALEHIAN combination discloses the method of claim 8.  SEO further discloses:
mapping the customer to a personal model having similar food preferences (customer is associated with profile for customers of similar age and/or gender to determine a recommendation menu; paras. 0275-0276)

	Claim 12 recites a method that depends from claim 8 and corresponds to the steps carried out by instructions executed on one or more processors by the server of claim 5 and is therefore rejected under the same grounds as claims 5 and 8 above.
	Claim 13 recites a method that depends from claim 8 and corresponds to the steps carried out by instructions executed on one or more processors by the server of claim 6 and is therefore rejected under the same grounds as claims 6 and 8 above.
	Claim 15 recites a non-transitory computer readable storage media storing instructions that correspond to the instructions executed on one or more processors by the server of claim 1 and is therefore rejected under the same grounds as claim 1 above.
	Claim 16 recites a non-transitory computer readable storage media storing instructions that depends from claim 15 and corresponds to the instructions executed on one or more processors by the server of claim 2 and is therefore rejected under the same grounds as claims 2 and 15 above.
Claim 17 recites a non-transitory computer readable storage media storing instructions that depends from claim 15 and corresponds to the instructions executed on one or more processors by the server of claim 3 and is therefore rejected under the same grounds as claims 3 and 15 above.
Claim 18 recites a non-transitory computer readable storage media storing instructions that depends from claim 15 and corresponds to the method of claim 11 and is therefore rejected under the same grounds as claims 11 and 15 above.
Claim 19 recites a non-transitory computer readable storage media storing instructions that depends from claim 15 and corresponds to the instructions executed on one or more processors by the server of claim 5 and is therefore rejected under the same grounds as claims 5 and 15 above.
Claim 20 recites a non-transitory computer readable storage media storing instructions that depends from claim 15 and corresponds to the instructions executed on one or more processors by the server of claim 6 and is therefore rejected under the same grounds as claims 6 and 15 above.

Claims 4, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over SEO in view of SALEHIAN and further in view of Galitsky, US 20210103703 A1, hereinafter referenced as GALITSKY.

Regarding claim 4, the SEO-SALEHIAN combination discloses the server of claim 1 (including the “providing the one or more suggested items to the device” limitation).  SEO further discloses:
providing the one or more suggested items to the device (Fig. 8, recommended menu is displayed on digital signage 140; para. 0274-0276)

However, the SEO-SALEHIAN combination fails to explicitly teach:
analyzing a dialog flow between the automated voice ordering system and the customer; 
determining an insertion point in the dialog flow to provide the one or more suggested items; 
determining an appropriate language for the insertion point; and 

	However, in a related field of endeavor, GALITSKY pertains to an autonomous agent having a conversation with a user device and developing and inserting a recommendation to address a user concern.  (paras. 0002, 0005).  The SEO-SALEHIAN-GALITSKY combination makes obvious:
analyzing a dialog flow between the automated voice ordering system and the customer; (GALITSKY discloses using techniques such as discourse analysis, communicative discourse trees, and machine learning to monitor sentiment in a dialog with a device; GALITSKY, paras. 0055-0056; SEO discloses that the conversation details between the AI assistant and customer are displayed as speech balloons on the digital signal 140; SEO, para. 0269 and Figs. 7-8; the SEO-SALEHIAN-GALITSKY combination now monitors the conversation between the AI assistant and customer as disclosed in SEO using the discourse analysis, communicative discourse trees, and machine learning techniques of GALITSKY, for example, to determine if the customer would be receptive to an alternative recommendation, such as a healthier option or an up-sell; SEO, para. 0269 and Figs. 7-8 with GALITSKY, paras. 0055-0056)
determining an insertion point in the dialog flow to provide the one or more suggested items; (GALITSKY, discloses monitoring sentiment in a dialog to determine a change in sentiment, i.e., an insertion point, to determine when to make a recommendation for a product or service and when to insert the recommendation into the dialog; GALITSKY, paras. 0055-0056; GALITSKY explains that monitoring sentiment changes determines when to insert a recommendation because the sentiment indicates if there is a conflict that can be resolved by the recommendation; GALITSKY, para. 0211; the SEO-SALEHIAN-GALITSKY combination now monitors the conversation between the AI assistant and customer as disclosed in SEO using the discourse analysis, communicative discourse trees, and machine learning techniques of GALITSKY, for example, to determine if customer sentiment indicates that the customer would be receptive to an alternative recommendation, such as a healthier option or an up-sell, i.e., the change in sentiment is the insertion point in the dialog flow indicating the customer is receptive to one or more suggested items; SEO, para. 0269 and Figs. 7-8 with GALITSKY, paras. 0055-0056, 0211)
determining an appropriate language for the insertion point; and (GALITSKY discloses that an autonomous agent can determine a recommendation message 175 and insert the message into the dialogue; para. 0056; SEO discloses providing recommended menu options and displaying conversation details between the AI assistant and the customer; SEO, paras. 0269, 0275-0276, and Figs. 7-8; the SEO-SALEHIAN-GALITSKY combination now monitors the conversation between the AI assistant and customer as disclosed in SEO using the discourse analysis, communicative discourse trees, and machine learning techniques of GALITSKY, for example, to determine if customer sentiment indicates that the customer would be receptive to an alternative recommendation, such as a healthier option or an up-sell, and then determines dialog to communicate the recommendation to the customer; SEO, para. 0269, 0275-0276 and Figs. 7-8 with GALITSKY, paras. 0055-0056, 0211)

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of GALITSKY with SEO and SALEHIAN.  As disclosed in GALITSKY, one of ordinary skill would be motivated to use the teachings of GALITSKY to determine if a recommendation will solve a customer problem.  (paras. 0005, 0009).  As disclosed in GALITSKY, one of ordinary skill would further be motivated to utilize the GALITSKY teachings in order to make relevant and timely recommendations based on user intent and context found within a dialogue, therefore making the recommendations more effective.  (paras. 0042-0043).

Regarding claim 7, the SEO-SALEHIAN combination discloses the server of claim 1.  However, the SEO-SALEHIAN combination fails to explicitly teach:
wherein providing the one or more suggested items to the device comprises generating, using a text-to-speech generator, dialog that includes the one or more suggested items. 

However, in a related field of endeavor, GALITSKY pertains to an autonomous agent having a conversation with a user device and developing and inserting a recommendation to address a user concern.  (paras. 0002, 0005).  The SEO-SALEHIAN-GALITSKY combination makes obvious:
wherein providing the one or more suggested items to the device comprises generating, using a text-to-speech generator, dialog that includes the one or more suggested items. (SEO discloses output via a guide voice, i.e., text-to-speech, for order processing through digital signage 140 and further discloses a recommendation menu communicated via digital signage 140; SEO, paras. 0268, 0275-0276; GALITSKY discloses generating and inserting dialog for recommendations; GALITSKY, paras. 0055-0056, 0211; the SEO-SALEHIAN-GALITSKY combination now monitors the conversation between the AI assistant and customer as disclosed in SEO using the discourse analysis, communicative discourse trees, and machine learning techniques of GALITSKY, for example, to determine if customer sentiment indicates that the customer would be receptive to an alternative recommendation, such as a healthier option or an up-sell, and then determines dialog to communicate the recommendation to the customer, which is output using the guide voice via digital signage 140 as disclosed in SEO; SEO, para. 0268, 0275-0276 and Figs. 7-8 with GALITSKY, paras. 0055-0056, 0211)

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of GALITSKY with SEO and SALEHIAN.  As disclosed in GALITSKY, one of ordinary skill would be motivated to use the teachings of GALITSKY to determine if a recommendation will solve a customer problem.  (paras. 0005, 0009).  As disclosed in GALITSKY, one of ordinary skill would further be motivated to utilize the GALITSKY teachings in order to make relevant and timely recommendations based on user intent and context found within a dialogue, therefore making the recommendations more effective.  (paras. 0042-0043).

Claim 14 recites a method that depends from claim 8 and corresponds to the steps carried out by instructions executed on one or more processors by the server of claim 7 and is therefore rejected under the same grounds as claims 4 and 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210358593 A1 (Laderman et al.) discloses a lifestyle preference management system that maps menu items from food vendors to the lifestyle preferences and needs of each unique consumer. (see para. 0007)
US 20200242484 A1 (Lecue et al.) discloses the use of knowledge graphs as applied to generating food recipe data.  (see para. 0012).
US 20200273089 A1 (Siefken) discloses processing orders for consumables from eateries, such as restaurants or fast-casual dining establishments, for example, and at the drive-through of eateries.
US 9721275 B1 (Grier) discloses a suggestion model 314, which may be a machine learning model, that prompts customers to add additional items (e.g., up-sell) to orders.  See col. 10, lines 24-49.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C LEE whose telephone number is (571)272-4933. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C. LEE/Examiner, Art Unit 2655                                   


/JESSE S PULLIAS/Primary Examiner, Art Unit 2655